Non PRTC Cag; ———
IN THE UNITED STATES DISTRICT COURT DISTRICT OF Ty 4g
FOR THE NORTHERN DISTRICT OF TEXAS iLED
AMARILLO DIVISION

DEC 9 2gig

DARRELL LYNN HOLLEMAN, a
y

ER 7S. Di
K, U.S. DISTRICT COURp
Deputy

2:19-CV-144-Z

Petitioner,
V.

LORIE DAVIS, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division,

Gr Or LO? (OP? 60? LO? 60? WO? KO? HOD KO?

Respondent.

ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS
On July 16, 2019, Petitioner filed a Petition for Writ of Habeas Corpus (ECF 3). On
October 29, the United States Magistrate Judge entered findings and conclusions on this petition
(ECF 12). The Magistrate Judge RECOMMENDS that the petition be DISMISSED. No objections
to the findings, conclusions, and recommendation have been filed. After making an independent
review of the pleadings, files, and records in this case and the findings, conclusions, and
recommendation of the Magistrate Judge, the Court concludes that the findings and conclusions
are correct. It is therefore ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED and that the Petition for a Writ of Habeas Corpus is DISMISSED.
Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,

and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner has

failed to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,

 
529 U.S. 473, 483 (2000). The Court ADOPTS and incorporates by reference the Magistrate
Judge’s findings, conclusions, and recommendation filed in this case in support of its finding that
Petitioner has failed to show (1) that reasonable jurists would find this Court’s “assessment of the
constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable
whether the petition states a valid claim of the denial of a constitutional right” and “debatable
whether [this Court] was correct in its procedural ruling.” Jd. at 484.

If Petitioner files a notice of appeal, he may proceed in forma pauperis on appeal. See
Federal Rule of Appellate Procedure 24(a)(3).

SO ORDERED.

December L- 2019.

 

MAZTHEW J.IKACSMARYK_
TED STATES DISTRICT JUDGE
